Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made on the 28th day of September, 2011 by and between Kevin
Wilson (the “Employee”) and TEAMSTAFF, INC., a New Jersey corporation (the
“Company”) and is effective as of the 1st day of October, 2011. Unless the
context indicates otherwise, the “Company” shall include the Company’s
subsidiaries.

 

W I T N E S S E T H:

 

WHEREAS, the Company and its subsidiaries are engaged in the business of
providing professional and technical services; and

 

WHEREAS, the Employee is currently employed by the Company and the Company
desires to continue the employment of the Employee and secure for the Company
the experience, ability and services of the Employee; and

 

WHEREAS, the Employee desires to continue his employment with the Company,
pursuant to the terms and conditions herein set forth, superseding all prior
oral and written employment agreements, and term sheets and letters between the
Company, its subsidiaries and/or predecessors and Employee;

 

NOW, THEREFORE, it is mutually agreed by and between the parties hereto as
follows:

 

ARTICLE 1

DEFINITIONS

 

1.1           Accrued Compensation.  Accrued Compensation shall mean an amount
which shall include all amounts earned or accrued through the “Termination Date”
(as defined below) but not paid as of the Termination Date, including (i) Base
Salary, (ii) reimbursement for business expenses incurred by the Employee on
behalf of the Company, pursuant to the Company’s expense reimbursement policy in
effect at such time, (iii) vacation pay, and (iv) unpaid bonuses and incentive
compensation earned and awarded prior to the Termination Date.

 

1.2           Cause. Cause shall mean: (i) willful disobedience by the Employee
of a material and lawful instruction of the Chief Executive Officer or the Board
of Directors of the Company; (ii) formal charge, indictment or conviction of the
Employee of any misdemeanor involving fraud or embezzlement or similar crime, or
any felony; (iii)  conduct amounting to fraud, dishonesty, gross negligence,
willful misconduct or recurring insubordination; or  (iv)  excessive absences
from work, other than for illness or Disability;  provided that the Company
shall not have the right to terminate the employment of Employee pursuant to the
foregoing clauses (i), (iii), and (iv) above unless written notice specifying
such breach shall have been given to the Employee and, in the case of breach
which is capable of being cured, the Employee shall have failed to cure such
breach within thirty (30) days after his receipt of such notice.

 

--------------------------------------------------------------------------------


 

1.3           Change in Control.    “Change in Control” shall mean any of the
following events:

 

(a)  An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of twenty percent (20%) or more of the combined voting power of
the Company’s then outstanding Voting Securities (provided, however, if such
Person is Wynnefield Capital Inc. and/or its affiliates, the relevant percentage
shall be equal to the sum of (i) 27% plus (ii) such additional percentage as may
be caused by the issuance of the maximum amount of securities issuable pursuant
to the convertible debentures and warrants that the Company may issue pursuant
to that certain debenture purchase agreement dated as of June 1, 2011 between
the Company and Wynnefield Capital, Inc. or its affiliates, and such percentage
shall be referred to herein as the “WCI Percentage”); provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as defined below) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (1) an employee benefit plan (or a
trust forming a part thereof) maintained by (x) the Company or (y) any
corporation or other Person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), or (2) the Company or any Subsidiary.

 

(i)        Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because a Person (the “Subject Person”) gained Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.

 

(b)   The individuals who, as of the date this Agreement is approved by the
Board, are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least two-thirds of the Board; provided, however, that if the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered and
defined as a member of the Incumbent Board; and provided, further, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual “Election
Contest” (as described in Rule 14a-11 promulgated under the 1934 Act) or other
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”); or

 

2

--------------------------------------------------------------------------------


 

(c)   Approval by stockholders of the Company of:

 

(i)        A merger, consolidation or reorganization involving the Company,
unless:

 

A.     the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least sixty percent
(60%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization,

 

B.      the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, and

 

C.      no Person (other than the Company, any Subsidiary, any employee benefit
plan (or any trust forming a part thereof) maintained by the Company, the
Surviving Corporation or any Subsidiary) becomes Beneficial Owner of twenty
percent (20%) or more of the combined voting power of the Surviving
Corporation’s then outstanding voting securities (except that if such Person is
Wynnefield Capital Inc. and/or its affiliates, then the relevant percentage
shall be the WCI Percentage) as a result of such merger, consolidation or
reorganization, a transaction described in clauses (A) through (C) shall herein
be referred to as a “Non-Control Transaction”; or

 

(ii)       An agreement for the sale or other disposition of all or
substantially all of the assets of the Company, to any Person, other than a
transfer to a Subsidiary, in one transaction or a series of related
transactions;

 

(iii)      The stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.

 

(d)   Notwithstanding anything contained in this Agreement to the contrary, if
the Employee’s employment is terminated prior to a Change in Control and the
Employee reasonably demonstrates that such termination (i) was at the request of
a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control (a “Third Party”) or (ii) otherwise
occurred in connection with, or in anticipation of, a Change in Control, then
for all purposes of this Agreement, the date of a Change in Control with respect
to the Employee shall mean the date immediately prior to the date of such
termination of the Employee’s employment.

 

1.4           Continuation Benefits.  Continuation Benefits shall be the
continuation of the Benefits, as defined in Section 5.1, for the period
commencing on the Termination Date and terminating six months thereafter, or
such other period as specifically stated by this agreement

 

3

--------------------------------------------------------------------------------


 

(the “Continuation Period”) at the Company’s expense on behalf of the Employee
and his dependents;  and the level and availability of benefits provided during
the Continuation Period shall at all times be subject to the post-employment
conversion or portability provisions of the benefit plans. The Company’s
obligation hereunder with respect to the foregoing benefits shall also be
limited to the extent that if the Employee is eligible to obtain any such
benefits pursuant to a subsequent employer’s benefit plans, the Company may
reduce the coverage of any benefits it is required to provide the Employee
hereunder as long as the aggregate coverage and benefits of the combined benefit
plans is no less favorable to the Employee than the coverage and benefits
required to be provided hereunder. This definition of  Continuation Benefits 
shall not be interpreted so as to limit any benefits to which the Employee, his 
dependents or beneficiaries may be entitled under any of the Company’s employee
benefit plans, programs or practices following the Employee’s termination of
employment, including, without limitation, retiree medical and life insurance
benefits.

 

1.5           Disability.  Disability shall mean a physical or mental infirmity
which impairs the Employee’s ability to substantially perform his duties with
the Company for a period of sixty (60) consecutive days and the Employee has not
returned to his full time employment prior to the Termination Date as stated in
the “Notice of Termination” (as defined below).

 

1.6           Good Reason. “Good Reason” shall mean without the written consent
of the Employee: (A) a material breach of any provision of this Agreement by the
Company; (B) failure by the Company to pay when due any compensation to the
Employee; (C) a reduction in the Employee’s Base Salary; (D) failure by the
Company to maintain the Employee in the positions referred to in Section 2.1 of
this Agreement; (E) assignment to the Employee of any duties materially and
adversely inconsistent with the Employee’s positions, authority, duties,
responsibilities, powers, functions, reporting relationship or title as
contemplated by Section 2.1 of this Agreement or any other action by the Company
that results in a material diminution of such positions, authority, duties,
responsibilities, powers, functions, reporting relationship or title; or (F) a
Change in Control, provided the event on which the Change of Control is
predicated occurs within 90 days of the service of the Notice of Termination by
the Employee, it being understood that Employee shall have the right to
terminate his employment under this Section 1.6 (F) for any reason or no reason
within such 90 day period.

 

Notwithstanding the foregoing, however, Employee agrees not to terminate his
employment for Good Reason pursuant to clauses (A) through (F) unless (a) the
Employee has given the Company at least 30 days’ prior written notice of his
intent to terminate his employment for Good Reason, which notice shall specify
the facts and circumstances constituting Good Reason; and (b) the Company has
not remedied such facts and circumstances constituting Good Reason to the
reasonable and good faith satisfaction of the Employee within a 30-day period
after receipt of such notice.

 

1.7           Notice of Termination.  Notice of Termination shall mean a written
notice from the Company, or the Employee, of termination of the Employee’s
employment which indicates the provision in this Agreement relied upon, if any
and which sets forth in reasonable detail the facts

 

4

--------------------------------------------------------------------------------


 

and circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated.  A Notice of Termination served by
the Company shall specify the effective date of termination.

 

1.8           Severance Payment.  “Severance Payment” shall mean an amount equal
to the sum of six months of Employee’s Base Salary in effect on the Termination
Date.  The Severance Payment shall be payable in equal installments on each of
the Company’s regular pay dates for executives during the six months commencing
on the first regular executive pay date following the Termination Date.  The
Severance Payment is conditioned on the Employee executing a termination
agreement and release in a form reasonably acceptable to the Employee and the
Company.

 

1.9           Termination Date. Termination Date shall mean (i) in the case of
the Employee’s death, his date of death; (ii) in the case of Good Reason, 30
days from the date the Notice of Termination is given to the Company, provided
the Company has not remedied such facts and circumstances constituting Good
Reason; (iii) in the case of termination of employment on or after the
Expiration Date, the last day of employment; and (iv) in all other cases, the
date specified in the Notice of Termination; provided, however, if the
Employee’s employment is terminated by the Company for any reason except Cause,
the date specified in the Notice of Termination shall be at least 30 days from
the date the Notice of Termination is given to the Employee, and provided
further that in the case of Disability, the Employee shall not have returned to
the full-time performance of his duties during such period of at least 30 days.

 

ARTICLE II

EMPLOYMENT

 

2.1           Subject to and upon the terms and conditions of this Agreement,
the Company hereby agrees to employ the Employee, and the Employee hereby
accepts such employment, as President of DLH Solutions, Inc.  (f/k/a TeamStaff
Government Solutions, Inc.).

 

ARTICLE III

DUTIES

 

3.1           The Employee shall, during the term of his employment with the
Company, and subject to the direction and control of the Company’s Chief
Executive Officer, perform such duties and functions as he may be called upon to
perform by the Chief Executive Officer during the term of this Agreement,
consistent with his position as President of DLH Solutions.

 

3.2           The Employee shall perform, in conjunction with the Company’s
Executive Management, to the best of his ability the following services and
duties for the Company and its subsidiary corporations (by way of example, and
not by way of limitation):

 

(i)            Those duties attendant to the position of President of DLH
Solutions;

 

5

--------------------------------------------------------------------------------


 

(ii)           Establish and implement current and long range objectives, plans,
and policies, subject to the approval of the Chief Executive Officer;

 

(iii)          Compliance with local, state and federal regulations and laws
governing business operations; and

 

(iv)          Promotion of the relationships of the Company with its employees,
customers, suppliers and others in the business community.

 

3.3           The Employee agrees to devote full business time and his best
efforts in the performance of his duties for the Company and any subsidiary
corporation of the Company.

 

3.4           Employee shall undertake regular travel to the Company’s executive
and operational offices, and such other occasional travel within or outside the
United States as is or may be reasonably necessary in the interests of the
Company.  All such travel shall be at the sole cost and expense of the Company
and shall be in accordance with government Joint Travel Regulations (JTR) and
recent company policy which will include reasonable lodging and food costs
incurred by Employee while traveling.

 

ARTICLE IV

COMPENSATION

 

4.1           During the term of this Agreement, Employee shall be compensated
initially at the rate of $200,000 per annum, subject to such increases, if any,
as determined by the Board of Directors, or if the Board so designates, the
Management Resources and Compensation Committee, in its discretion, at the
commencement of each of the Company’s fiscal years during the term of this
Agreement (the “Base Salary”).  The base salary shall be paid to the Employee in
accordance with the Company’s regular executive payroll periods.

 

4.2           Employee will have an opportunity to earn a cash bonus (the
“Bonus”) of up to 50% of Employee’s Base Salary for each fiscal year of
employment.  The Bonus will be based on achievement of revenue, gross margin and
EBITDA performance targets and other key objectives established by the Committee
within sixty (60) days of the Commencement Date for fiscal 2012, and thereafter
at the commencement of each fiscal year, and the determination of whether the
performance criteria shall have been attained shall be solely in the discretion
of the Committee. Award and payment of the Bonus shall be made at the same time
as that of other members of the Company’s senior management, but in any event
payment of the Bonus shall be made within six months of the end of the Fiscal
Year for which the Bonus is awarded.

 

(i)            Targeted bonus will be reduced or increased by 2% of Base Salary
for every 1% of variance between the actual results and the targets.

 

(ii)           No bonus will be awarded if results are less than 90% of target
and no bonus will exceed 70% of salary.

 

6

--------------------------------------------------------------------------------


 

4.3           The Company shall deduct from Employee’s compensation all federal,
state, and local taxes which it may now or hereafter be required to deduct.

 

4.4           Employee may receive such other additional compensation as may be
determined from time to time by the Board of Directors including bonuses and
other long term compensation plans.  Nothing herein shall be deemed or construed
to require the Board to award any bonus or additional compensation.

 

4.5           Prior the end of the first fiscal quarter of the Company’s 2012
fiscal year: (a) the Company will execute the $25,000 credit arising out of the
stock purchase agreement dated as of March 31, 2011 between Employee and Company
against the $50,000 bonus granted by the Company to the Employee for fiscal year
2010 performance (the “2010 Bonus”); and (b) Employee will be paid the remaining
value of the 2010 Bonus, net of all taxes attributable thereto, following
application of the entire purchase price for the shares purchased on March 31,
2011.

 

ARTICLE V

BENEFITS

 

5.1           During the term hereof, the Company shall provide Employee with
the following benefits (the “Benefits”): (i) group health care and dental
insurance benefits as generally made available to the Company’s senior
management; and (ii) such other insurance benefits obtained by the Company and
made generally available to the Company’s senior management.  The Company shall
reimburse Employee, upon presentation of appropriate vouchers, for all
reasonable business expenses incurred by Employee on behalf of the Company upon
presentation of suitable documentation.

 

5.2           In the event the Company wishes to obtain Key Man life insurance
on the life of Employee, Employee agrees to cooperate with the Company in
completing any applications necessary to obtain such insurance and promptly
submit to such physical examinations and furnish such information as any
proposed insurance carrier may request.

 

5.3           For the term of this Agreement, Employee shall be entitled to paid
vacation at the rate of five (5) weeks per annum.

 

ARTICLE VI

NON-DISCLOSURE

 

6.1           The Employee shall not, at any time during or after the
termination of his employment hereunder, except when acting on behalf of and
with the authorization of the Company, make use of or disclose to any person,
corporation, or other entity, for any purpose whatsoever, any trade secret or
other confidential information concerning the Company’s business, finances,
marketing, accounting, personnel and/or staffing business of the Company and its
subsidiaries, including information relating to any customer of the Company or
pool of

 

7

--------------------------------------------------------------------------------


 

temporary or permanent employees, governmental customer or any other nonpublic
business information of the Company and/or its subsidiaries learned as a
consequence of Employee’s employment with the Company (collectively referred to
as the “Proprietary Information”).  For the purposes of this Agreement, trade
secrets and confidential information shall mean information disclosed to the
Employee or known by him as a consequence of his employment by the Company,
whether or not pursuant to this Agreement, and not generally known in the
industry.  The Employee acknowledges that trade secrets and other items of
confidential information, as they may exist from time to time, are valuable and
unique assets of the Company, and that disclosure of any such information would
cause substantial injury to the Company.  Trade secrets and confidential
information shall cease to be trade secrets or confidential information, as
applicable, at such time as such information becomes public other than through
disclosure, directly or indirectly, by Employee in violation of this Agreement.

 

6.2           If Employee is requested or required (by oral questions,
interrogatories, requests for information or document subpoenas, civil
investigative demands, or similar process) to disclose any Proprietary
Information,  Employee shall, unless prohibited by law, promptly notify the
Company of such request(s) so that the Company may seek an appropriate
protective order.

 

ARTICLE VII

RESTRICTIVE COVENANT

 

7.1           In the event of the voluntary termination of employment with the
Company prior to the expiration of the term hereof, or Employee’s discharge in
accordance with Article IX, or the expiration of the term hereof without
renewal, Employee agrees that he will not, for a period of six (6) months
following such termination, directly or indirectly, enter into or become
associated with or engage in any other business (whether as a partner, officer,
director, shareholder, employee, consultant, or otherwise), which is involved in
or pursuing the “Business”. As used herein, the term “Business” means all
activities directly or indirectly related to and/or associated with providing
(i) temporary and/or permanent staffing of governmental employees
(ii) medical/healthcare and office administration/technical, or logistical
professionals contracts with the United States General Services Administration
(“GSA”), United States Department of Veterans Affairs (“DVA”), United States
Department of Defense (“DOD”) and other federal, state and local entities, and
(iii) or is otherwise engaged in the same or similar business as the Company in
direct competition with the Company, or which the Company was in the process of
developing, during the tenure of Employee’s employment by the Company. 
Notwithstanding the foregoing, the ownership by Employee of less than five
percent of the shares of any publicly held corporation shall not violate the
provisions of this Article VII.

 

7.2           In furtherance of, and in addition to, the foregoing, during the
period of non-competition specified in Section 7.1 Employee shall not, directly
or indirectly, whether as a principal, agent, employee, independent contractor,
employer, partner or shareholder, in connection with or related to the Business,
solicit (i) any actual customers, partners or contracts addressed by the Company
during the tenure of Employee’s employment or (ii) any customers, partners or
contracts that were within the Company’s business development pipeline within
the

 

8

--------------------------------------------------------------------------------


 

twelve month period ending on the effective date of the termination of
employment. In addition, Employee will not for a period of one year after the
termination of his employment for any reason, either directly or indirectly,
whether as a principal, agent, employee, independent contractor, employer,
partner or shareholder, solicit, hire, attempt to solicit or hire, or
participate in any attempt to solicit or hire, any person who is employed by the
Company or retained as a consultant by the Company (or who was employed or
retained by the Company within 12 months of the Termination Date or who was
being actively recruited by the Company) to: (A) terminate his employment or
engagement with the Company; (B) accept employment or engagement with anyone
other than the Company, or (C) in any manner interfere with the business of the
Company.

 

7.3           If any court shall hold that the duration of non-competition or
any other restriction contained in this Article VII is unenforceable, it is our
intention that same shall not thereby be terminated but shall be deemed amended
to delete therefrom such provision or portion adjudicated to be invalid or
unenforceable or, in the alternative, such judicially substituted term may be
substituted therefor.

 

ARTICLE VIII

TERM

 

8.1           This Agreement shall be for a term (the “Initial Term”) commencing
on October 1, 2011 (the “Commencement Date”) and terminating on September 30,
2013 (the “Expiration Date”), unless sooner terminated upon the death of the
Employee, or as otherwise provided herein.

 

ARTICLE IX

TERMINATION

 

9.1           The Company may terminate this Agreement by giving a Notice of
Termination to the Employee in accordance with this Agreement:

 

(i)            for Cause;

(ii)           without Cause;

(iii)          for Disability.

 

9.2           Employee may terminate this Agreement by giving a Notice of
Termination to the Company in accordance with this Agreement, at any time, with
or without Good Reason.

 

9.3           If the Employee’s employment with the Company shall be terminated,
the Company shall pay and/or provide to the Employee the following compensation
and benefits in lieu of any other compensation or benefits arising under this
Agreement or otherwise:

 

(i)            if the Employee was terminated by the Company for Cause, or the
Employee terminates without Good Reason, the Accrued Compensation;

 

9

--------------------------------------------------------------------------------


 

(ii)                                  if the Employee was terminated by the
Company for Disability,

 

(a)                                  the Continuation Benefits; and

(b)                                 the Accrued Compensation;

 

(iii)                               if termination was due to the Employee’s
death,

 

(a)                                  the Accrued Compensation; and

(b)                                 the Continuation Benefits;

 

(iv)                              if the Employee was terminated by the Company
without cause,  or the Employee terminates this Agreement for Good Reason,

 

(a)                                  the Accrued Compensation;

(b)                                 the Severance Payment; and

(c)                                  the Continuation Benefits.

 

9.4                                 The amounts payable under this Section 9,
shall be paid as follows:

 

(i)                                     Accrued Compensation shall be paid
within five (5) business days after the Employee’s Termination Date (or earlier,
if required by applicable law).

 

(ii)                                  If the Continuation Benefits are paid in
cash, the payments shall be made on the first day of each month during the
Continuation Period (or earlier, if required by applicable law).

 

(iii)                               The Base Salary through the Expiration Date
shall be paid in accordance with the Company’s regular pay periods (or earlier,
if required by applicable law).

 

9.5                                 The Employee shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise and no such payment shall be offset or reduced by
the amount of any compensation or benefits provided to the Employee in any
subsequent employment except as provided in Sections 1.4.

 

ARTICLE X

TERMINATION OF PRIOR AGREEMENTS

 

10.1                           This Agreement sets forth the entire agreement
between the parties and supersedes all prior agreements, letters and
understandings between the parties, whether oral or written prior to the
effective date of this Agreement, except for the terms of employee stock option
plans, restricted stock grants and option certificates (unless otherwise
expressly stated herein).

 

10

--------------------------------------------------------------------------------


 

ARTICLE XI

STOCK OPTIONS

 

11.1                           As an inducement to Employee to enter into this
Agreement, the Company hereby grants to Employee options to purchase 150,000
shares of the Company’s Common Stock, $.001 par value (the “Options”), subject
to the terms and conditions of this Agreement, and the terms and conditions of
the Company’s 2006 Long Term Incentive Plan (the “Plan”), and the Stock Option
Agreement, which are incorporated herein by reference. The Options shall be
qualified as incentive stock options to the extent permitted by law.

 

11.2                           Provided Employee is an employee of the Company
on the vesting date, and unless otherwise provided by this Agreement, the
Options shall vest as follows: (a) 50,000 Options on the Commencement Date;
(b) 50,000 Options if the Closing Price of the Company’s Common Stock equals or
exceeds $3.00 per share for ten consecutive trading days; and (c) 50,000 Options
if the Closing Price of the Company’s Common Stock equals or exceeds $5.00 per
share for ten consecutive trading days. The Options, to the extent vested, shall
be exercisable for a period of ten years from the date of this Agreement (the
“Exercise Period”).

 

11.3                           The Closing Price of a share of Common Stock
shall mean (i) if the Common Stock is traded on a national securities exchange
or on the Nasdaq Stock Market (“Nasdaq”), the per share closing price of the
Common Stock shall be the reported closing price the principal securities
exchange on which they are listed or on Nasdaq, as the case may be, on the date
of determination (or if there is no closing price for such date of
determination, then the last preceding business day on which there was a closing
price); or (ii) if the Common Stock is traded in the over-the-counter market but
bid quotations are not published on Nasdaq, the closing bid price per share for
the Common Stock as furnished by a broker-dealer which regularly furnishes price
quotations for the Common Stock; provided, however, that in the event of a
Change in Control, the closing price shall be the “Change in Control Price” as
defined in the Plan.

 

11.4                           The exercise price of the Options shall be equal
to Fair Market Value of the Company’s Common Stock on the date this Agreement is
fully executed as determined under the Plan, and shall contain such other terms
and conditions as set forth in the stock option agreement. The Options provided
for herein are not transferable by Employee and shall be exercised only by
Employee, or by his legal representative or executor, as provided in the Plan.
Such Options shall terminate as provided in the Plan, except as otherwise
modified by this Agreement or the stock option agreement.

 

11.5                           In the event of a termination of Employee’s
employment with the Company:

 

(a)                                  pursuant to Section 9.1(a), options granted
and not exercised as of the Termination Date shall terminate immediately and be
null and void;

 

(b)                                 due to the Employee’s death, or Disability,
the Employee’s (or his estate’s or legal representative’s) right to purchase
shares of Common Stock of the Company pursuant to

 

11

--------------------------------------------------------------------------------


 

any stock option or stock option plan to the extent vested as of the Termination
Date shall remain exercisable in accordance with the Plan, but in no event after
the expiration of the Exercise Period;

 

(c)                                  by the Employee other than for Good Reason,
Employee’s right to purchase shares of Common Stock of the Company pursuant to
any stock option or stock option plan to the extent vested as of the Termination
Date shall remain exercisable in accordance with the Plan, but in no event after
the expiration of the Exercise Period; and

 

(d)                                 in the event of Employee’s termination by
the Company without Cause or by Employee for Good Reason, options vested as of
the Termination Date shall remain exercisable in accordance with the Plan, but
in no event after the expiration of the Exercise Period (it being agreed and
acknowledged that unvested options shall be void immediately upon the occurrence
of such a termination event).

 

ARTICLE XII

EXTRAORDINARY TRANSACTIONS

 

12.1                       The Company’s Board of Directors has determined that
it is appropriate to reinforce and encourage the continued attention and
dedication of members of the Company’s management, including the Employee, to
their assigned duties without distraction in potentially disturbing
circumstances arising from the possibility of a change in control of the
Company.

 

12.2                       In the event that within one hundred eighty days
(180) days of a Change of Control, (i) Employee is terminated, or (ii)
Employee’s status, title, position or responsibilities are materially reduced
and Employee terminates his Employment, the Company shall pay and/or provide to
the Employee, the following compensation and benefits:

 

(a)                                  The Company shall pay the Employee, in lieu
of any other payments due hereunder including the Severance Payment, (i) the
Accrued Compensation; (ii) the Continuation Benefits; and (iii) as severance,
Base Salary for a period of six (6) months payable in one lump sum within ten
(10) of the Termination Date; and

 

(b)                                 Option awards granted to Employee under any
of the Company’s plans, which are vested as of the effective date of the
termination of Employee’s employment pursuant to Section 12.2 shall remain
exercisable in accordance with the Plan, but in no event after the expiration of
the Exercise Period.

 

12.3                           Notwithstanding the foregoing, if the payment
under this Article XII, either alone or together with other payments which the
Employee has the right to receive from the Company, would constitute an “excess
parachute payment” as defined in Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), the aggregate of such credits or payments under
this Agreement and other agreements shall be reduced to the largest amount as
will result in no portion of such aggregate payments being subject to the excise
tax imposed by Section 4999 of

 

12

--------------------------------------------------------------------------------


 

the Code. The priority of the reduction of excess parachute payments shall be in
the discretion of the Employee. The Company shall give notice to the Employee as
soon as practicable after its determination that Change of Control payments and
benefits are subject to the excise tax, but no later than ten (10) days in
advance of the due date of such Change of Control payments and benefits,
specifying the proposed date of payment and the Change of Control benefits and
payments subject to the excise tax. Employee shall exercise his option under
this paragraph 12.3 by written notice to the Company within five (5) days in
advance of the due date of the Change of Control payments and benefits
specifying the priority of reduction of the excess parachute payments.

 

ARTICLE XIII

SECTION 409A COMPLIANCE

 

13.1                           To the extent applicable, it is intended that any
amounts payable under this Agreement shall either be exempt from Section 409A of
the Code or shall comply with Section 409A (including Treasury regulations and
other published guidance related thereto) so as not to subject Employee to
payment of any additional tax, penalty or interest imposed under Section 409A of
the Code. The provisions of this Agreement shall be construed and interpreted to
the maximum extent permitted to avoid the imputation of any such additional tax,
penalty or interest under Section 409A of the Code yet preserve (to the nearest
extent reasonably possible) the intended benefit payable to Employee.
Notwithstanding the foregoing, the Company makes no representations regarding
the tax treatment of any payments hereunder, and the Employee shall be
responsible for any and all applicable taxes, other than the Company’s share of
employment taxes on the severance payments provided by the Agreement. Employee
acknowledges that Employee has been advised to obtain independent legal, tax or
other counsel in connection with Section 409A of the Code.

 

13.2                           Notwithstanding any provisions of this Agreement
to the contrary, if Employee is a “specified employee” (within the meaning of
Section 409A of the Code and the regulations adopted thereunder) at the time of
Employee’s separation from service and if any portion of the payments or
benefits to be received by Employee upon separation from service would be
considered deferred compensation under Section 409A of the Code and the
regulations adopted thereunder (“Nonqualified Deferred Compensation”), amounts
that would otherwise be payable pursuant to this Agreement during the six-month
period immediately following Employee’s separation from service that constitute
Nonqualified Deferred Compensation and benefits that would otherwise be provided
pursuant to this Agreement during the six-month period immediately following
Employee’s separation from service that constitute Nonqualified Deferred
Compensation will instead be paid or made available on the earlier of (i) the
first business day of the seventh month following the date of Employee’s
separation from service and (ii) Employee’s death. Notwithstanding anything in
this Agreement to the contrary, distributions upon termination of Employee’s
employment shall be interpreted to mean Employee’s “separation from service”
with the Company (as determined in accordance with Section 409A of the Code and
the regulations adopted thereunder).  Each payment under this Agreement shall be
regarded as a “separate payment” and not of a series of payments for purposes of
Section 409A of the Code.

 

13

--------------------------------------------------------------------------------


 

13.3                           Except as otherwise specifically provided in this
Agreement, if any reimbursement to which the Employee is entitled under this
Agreement would constitute deferred compensation subject to Section 409A of
the Code, the following additional rules shall apply: (i) the reimbursable
expense must have been incurred, except as otherwise expressly provided in this
Agreement, during the term of this Agreement; (ii) the amount of expenses
eligible for reimbursement during any taxable year will not affect the amount of
expenses eligible for reimbursement in any other taxable year; (iii) the
reimbursement shall be made as soon as practicable after Employee’s submission
of such expenses in accordance with the Company’s policy, but in no event later
than the last day of Employee’s taxable year following the taxable year in which
the expense was incurred; and (iv) the Employee’s entitlement to reimbursement
shall not be subject to liquidation or exchange for another benefit.

 

ARTICLE XIV

ARBITRATION AND INDEMNIFICATION

 

14.1                           Any dispute arising out of the interpretation,
application, and/or performance of this Agreement with the sole exception of any
claim, breach, or violation arising under Articles VI or VII hereof shall be
settled through final and binding arbitration before a single arbitrator in the
State of Georgia in accordance with the Rules of the American Arbitration
Association.  The arbitrator shall be selected by the Association and shall be
an attorney-at-law experienced in the field of corporate law.  Any judgment upon
any arbitration award may be entered in any court, federal or state, having
competent jurisdiction of the parties.

 

14.2                           The Company hereby agrees to indemnify, defend,
and hold harmless the Employee for any and all claims arising from or related to
his employment by the Company at any time asserted, at any place asserted, to
the fullest extent permitted by law, except for claims based on Employee’s
fraud, deceit or willfulness.  The Company shall maintain such insurance as is
necessary and reasonable to protect the Employee from any and all claims arising
from or in connection with his employment by the Company during the term of
Employee’s employment with the Company and for a period of six (6) years after
the date of termination of employment for any reason. The provisions of this
Section 14.2 are in addition to and not in lieu of any indemnification, defense
or other benefit to which Employee may be entitled by statute, regulation,
common law or otherwise.

 

ARTICLE XV

SEVERABILITY

 

15.1                           If any provision of this Agreement shall be held
invalid and unenforceable, the remainder of this Agreement shall remain in full
force and effect.  If any provision is held invalid or unenforceable with
respect to particular circumstances, it shall remain in full force and effect in
all other circumstances.

 

14

--------------------------------------------------------------------------------


 

ARTICLE XVI

NOTICE

 

16.1                           For the purposes of this Agreement, notices and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given when (a) personally delivered or
(b) sent by (i) a nationally recognized overnight courier service or
(ii) certified mail, return receipt requested, postage prepaid and in each case
addressed to the respective addresses as set forth below or to any such other
address as the party to receive the notice shall advise by due notice given in
accordance with this paragraph. All notices and communications shall be deemed
to have been received on (A) if delivered by personal service, the date of
delivery thereof; (B) if delivered by a nationally recognized overnight courier
service, on the first business day following deposit with such courier service;
or (C) on the third business day after the mailing thereof via certified mail.
Notwithstanding the foregoing, any notice of change of address shall be
effective only upon receipt.

 

The current addresses of the parties are as follows:

 

IF TO THE COMPANY:

 

TeamStaff, Inc.

 

 

1776 Peachtree Avenue, N.W.

 

 

Atlanta, GA 30309

 

 

 

WITH A COPY TO:

 

Victor J. DiGioia

 

 

Becker & Poliakoff, LLP

 

 

45 Broadway

 

 

New York, NY 10006

 

 

 

IF TO THE EMPLOYEE:

 

Kevin Wilson

 

ARTICLE XVII

BENEFIT

 

17.1                           This Agreement shall inure to, and shall be
binding upon, the parties hereto, the successors and assigns of the Company, and
the heirs and personal representatives of the Employee.

 

ARTICLE XVIII

WAIVER

 

18.1                           The waiver by either party of any breach or
violation of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach of construction and validity.

 

15

--------------------------------------------------------------------------------


 

ARTICLE XIX

GOVERNING LAW

 

19.1                           This Agreement has been negotiated and executed
in the State of Georgia which shall govern its construction and validity.

 

ARTICLE XX

JURISDICTION

 

20.1                           Any or all actions or proceedings which may be
brought by the Company or Employee under this Agreement shall be brought in
courts having a situs within the State of Georgia, and Employee and the Company
each hereby consent to the jurisdiction of any local, state, or federal court
located within the State of Georgia.

 

ARTICLE XXI

ENTIRE AGREEMENT

 

21.1                           This Agreement contains the entire agreement
between the parties hereto. No change, addition, or amendment shall be made
hereto, except by written agreement signed by the parties hereto.

 

Remainder of page intentionally left blank. Signature page follows.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and affixed
their hands and seals the day and year first above written.

 

 

 

TEAMSTAFF, INC.

 

 

 

 

 

By:

/s/ Zachary C. Parker

 

 

Zachary C. Parker,

 

 

President and Chief Executive Officer

 

 

 

 

 

/s/ Kevin Wilson

 

Kevin Wilson

 

Employee

 

17

--------------------------------------------------------------------------------